NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE



                 IZABELLA ROBBINS, Petitioner Employee,

                                        v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

           BUCKEYE ELEM SCH DIST 33, Respondent Employer,

  AZ SCHOOL ALLIANCE FOR WORKERS COMPENSATION POOL,
                 Respondent Insurance Carrier.

                             No. 1 CA-IC 22-0009
                              FILED 9-29-2022


               Special Action - Industrial Commission
                     ICA Claim No. 20200490488
                   Carrier Claim No. 2019002765A
      The Honorable Rachel C. Morgan, Administrative Law Judge

                            AWARD AFFIRMED


                                   COUNSEL

Taylor & Associates PLLC, Phoenix
By Nicholas C. Whitley
Counsel for Petitioner Employee

Industrial Commission of Arizona, Phoenix
By Gaetano J. Testini
Counsel for Respondent
Wright Welker & Pauole PLC, Phoenix
By Linnette R. Flanigan, Shannon Lindner
Counsel for Respondent Employer and Insurance Carrier



                      MEMORANDUM DECISION

Vice Chief Judge David B. Gass delivered the decision of the court, in which
Presiding Judge Samuel A. Thumma and Judge Cynthia J. Bailey joined.


G A S S, Vice Chief Judge:

¶1            Izabella Robbins appeals an Industrial Commission of
Arizona (ICA) ruling she sustained a scheduled industrial injury. She
argues the ICA’s administrative law judge (ALJ) should have ruled her
impacted, subcapital left femoral neck fracture (meaning she broke her
femur just below the femur’s head) was unscheduled. We affirm.

               FACTUAL AND PRECEDURAL HISTORY

¶2            While working for Buckeye Elementary School District,
Robbins fell and sustained the femoral fracture. The fracture was repaired
by screwing several metal pins through the femur into the femoral head.
The pins protrude outside the femur opposite its head. Neither the fracture
nor the repair affected the femoral head. Robbins’ physician, Dr. Billhymer,
released her back to work with no restrictions.

¶3             The carrier issued a Notice of Claim Status finding Robbins
medically stationary and closing the claim with a permanent impairment
and supportive care. The carrier concluded Robbins sustained a scheduled
left-leg injury and issued disability benefits accordingly. Robbins requested
a hearing, arguing she sustained an unscheduled hip injury.

¶4            Robbins, Dr. Billhymer, and Dr. Amit Sahasrabudhe (who
performed an independent medical examination) testified at an evidentiary
hearing. Dr. Billhymer described Robbins’ injury as common and noted the
fracture had healed. He said Robbins continued to complain of pain but
functionally “she can do anything.” He testified “she does have a decrease
in function, both in range of motion, strength and endurance,” as would
“every patient with a hip fracture, for a very long time.” Dr. Billhymer gave
no other details.



                                     2
              ROBBINS v. BUCKEYE/AZ WORKERS COMP
                         Decision of the Court

¶5            By contrast, Dr. Sahasrabudhe testified Robbins had “full
range of motion” and “normal strength,” though she complained of pain
during some tests. He found no loss of function, saying “[h]er function is
effectively normal.” He opined the screw heads protruding from the side of
the femur and outside the hip area caused her ongoing pain. He further
opined Robbins’ injury was a femoral fracture, not a hip injury.

¶6            The ALJ gave Dr. Sahasrabudhe’s testimony more weight and
ruled Robbins sustained a leg, not a hip, injury. Accordingly, the ALJ issued
an award for a scheduled injury. On review, the ALJ summarily affirmed
the decision. Robbins timely filed for judicial review. This court has
jurisdiction under article VI, section 9, of the Arizona Constitution, and
A.R.S. Ariz. §§ 12-120.21A.2, 23-951.A, and Rule 10(a), Ariz. R. P. Spec. Act.

                               DISCUSSION

¶7            This court views the evidence in the light most favorable to
upholding the award. Munoz v. Indus. Comm’n, 234 Ariz. 145, 147, ¶ 2 (App.
2014). The ALJ resolves conflicts in medical opinion evidence. See Kaibab
Indus. v. Indus. Comm’n, 196 Ariz. 601, 609, ¶ 25 (App. 2000) (holding ALJ’s
resolution of conflicting testimony binds reviewing court when reasonable
evidence supports the conclusion). This court defers to the ALJ’s resolution
of conflicting evidence and will affirm if any reasonable theory of the
evidence supports it. Perry v. Indus. Comm’n, 112 Ariz. 397, 398–99 (1975).

¶8               Arizona workers’ compensation law classifies permanent
partial disabilities as either scheduled or unscheduled. A.R.S. § 23-
1044.B–.C. A scheduled injury is one resulting in a loss of all or part of one
of the listed body parts or senses. A.R.S. § 23-1044.B. Scheduled injuries
result in a fixed amount of compensation for a specified period. Id. Any
other loss is unscheduled, and compensation is based on lost earning
capacity for as long as the disability exists or until the injured worker’s
death. A.R.S. § 23-1044.C. A scheduled injury is exclusive unless evidence
establishes separate and distinct impairment to other body parts. Safeway
Stores, Inc. v. Indus. Comm’n, 27 Ariz. App. 776, 777 (1976) (“[I]f the claimant
suffers residual impairment to any part of the body other than the
scheduled limb, the award should not be scheduled.”).

¶9             For purposes of industrial injuries, the long and short of it is
simple. A leg injury is scheduled. See, e.g., Ujevich v. Inspiration Consol.
Copper Co., 44 Ariz. 16, 18–20 (1934) (distinguishing leg and hip injuries). A
hip injury is not. Jaynes v. Indus. Comm’n, 7 Ariz. App. 78, 81 (1968).




                                       3
              ROBBINS v. BUCKEYE/AZ WORKERS COMP
                         Decision of the Court

¶10            Robbins contends she sustained a hip injury. The ALJ did not
agree. This issue is neither new nor novel. Going back almost 90 years,
Arizona courts have addressed what constitutes an industrial leg injury
versus a hip injury. See, e.g., Ujevich, 44 Ariz. at 18 (using the “common and
accepted meaning” of leg: “[a] limb or member of an animal used for
supporting the body, and in running, climbing, or swimming; sometimes
specif., that part of the limb between the knee and the foot”) (citations
omitted); La Rue v. Ashton Co., 2 Ariz. App. 101, 101 (1965) (affirming the
definition used in Ujevich).

¶11           Arizona long ago recognized the legal definition of “leg” for
workers compensation purposes differs from the definition of “leg” for
medical purposes. See Ujevich, 44 Ariz. at 18. For workers compensation
purposes, “a complete leg extends from where the ball of the femur fits into
the socket of the hip to the ankle or foot.” Id. Subsequent cases recognized
when a worker injures a leg, “absent evidence of disabling injury to the hip,
an injury to the femur would be treated as a scheduled leg injury.” E.g.,
Safeway Stores, Inc., 27 Ariz. App. at 777. In contrast, a worker sustains an
unscheduled hip injury when the evidence shows residual physical
impairment not limited to leg but also to hip or pelvis. See Jaynes, 7 Ariz.
App. at 81 (recognizing arthritis in hip “flowed from” a closed, subcapital
fracture); Roeder v. Indus. Comm’n, 27 Ariz. App. 545, 547–49 (1976)
(recognizing residual physical impairment not limited to leg but also to hip
and pelvis).

¶12            Consistent with Arizona’s long-standing precedent, the ALJ
found Robbins sustained a scheduled leg injury. As in La Rue, Robbins
sustained a subcapital femoral fracture with no complications involving the
hip. See 2 Ariz. App. at 101. Jaynes drives the point home. 7 Ariz. App. at 18.
In Jaynes, the claimant also sustained a subcapital femoral fracture. Id. But
unlike Robbins and the La Rue claimant, the Jaynes claimant developed
arthritis in the corresponding hip joint, which “flowed from” the broken
femur. Id. As a result, the Jaynes claimant sustained an unscheduled hip
injury.

¶13           Substantial evidence supports the ALJ’s ruling. Robbins
sustained a left subcapital femoral fracture with no complications involving
her hip. Robbins did not persuade the ALJ she had disabling pain or loss of
function in her hip. And the ALJ relied on evidence in the record to
conclude Robbins has full function of her hip and no residual impairment.




                                      4
      ROBBINS v. BUCKEYE/AZ WORKERS COMP
                 Decision of the Court

                      CONCLUSION

¶14   We affirm.




                   AMY M. WOOD • Clerk of the Court
                   FILED:    JT

                                5